Order entered September 13, 2016




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-16-00587-CV

                        JOHN JEFFREY MCCAFFERTY, Appellant

                                               V.

 MARY M. MCCAFFERTY, ALANA MCCAFFERTY AND AMANDA MCCAFFERTY,
                            Appellees

                      On Appeal from the 254th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DF-08-05932

                                           ORDER
       We GRANT appellant’s September 12, 2016 unopposed second motion for extension of

time to file his brief. We ORDER appellant’s brief filed no later than September 30, 2016.


                                                     /s/   CRAIG STODDART
                                                           JUSTICE